Judgment, Supreme Court, New York County (Renee White, J.), rendered October 17, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility and reliability of identification testimony.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Rubin, Tom and Saxe, JJ.